DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 28 February 2022 have been fully considered but they are not persuasive.  Applicant argues that the prior rejection based upon Bitsch (US 2013/0236316) is improper in view of the current claim amendments.  Applicant argues that Bitsch fails to teach that the spring is configured to be deformed and that the spring element of Bitsch is durable and resists compressive and shearing forces, and thus cannot be a deformable spring element.  The Examiner respectfully disagrees.  
The dictionary definition from dictionary.com of the word “durable” is “able to resist wear, decay, etc. well; lasting; enduring.”  Nothing in the definition of the word durable implies that the spring element of Bitsch cannot bend.  Furthermore, the resisting of compressive and shear forces is essentially describing the actions of a spring when placed under compression.  Springs, depending on their type, resist compressive and/of shear forces when placed under stress, just like the spring element 94 of Bitsch.
Applicant further argues that element 94 of Bitsch has a respective connector portion and that it is meant to guide the elements together, and that there is no teaching of the claimed deformation.  The Examiner respectfully disagrees.  From the shape of the element 94 and from its description in the disclosure it would be obvious to a person of ordinary skill in the art that the element 94 of Bitsch, called guiding rods by Bitsch, were intended to bend and deform in the process of guiding the turbine blade onto the 
Applicant’s arguments directed to the various 103 rejections are based upon their dependency on claim 1 and claim 12.  Since both the independent claims are still rejected, the subsequent 103 rejections are also still rejected.  
Applicant’s amendments were sufficient to overcome the claim objection set forth in the prior rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 5, and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bitsch (US 2013/0236316).
	Regarding claim 1,
A first portion (26),
A second portion (28) which is connectable to the first portion [0069]), and
A spring element (94) which is connected to the first portion and which protrudes therefrom (Fig 14), wherein the spring element is configured to guide the second portion towards the first portion (abstract) and, and wherein the spring element is configured to be deformed while the second portion is guided in a fitting direction towards the first portion (Fig 14, [0097], the guide portion can deform while guiding the alignment of the first and second portions)’
wherein the spring element is configured to be deformed in a radial inner direction perpendicular to the fitting direction (Fig 14, the shape of 94 and its purpose indicate that it is designed to deform while helping align the rotor blades to the hub).
	Regarding claim 3, Bitsch teaches the second portion has a mass of at least 10 tons ([0095] sets forth the blades weigh at least 30 tons, so each of the blades would weigh at least 10 tons).	
Regarding claim 4, Bitsch teaches wherein the spring element is made of metal ([0094]).
	Regarding claim 5, Bitsch teaches further comprising stiff guiding elements (100) connected to the first portion or the second portion and protruding therefrom (Fig 15).
	Regarding claim 7, Bitsch teaches a further spring element (Fig 14, another one of the guide elements 94) which is connected to the first portion and which protrudes 
	Regarding claim 8, Bitsch teaches the first portion is a hub (26) and the second portion is a blade (28).
	Regarding claim 9, Bitsch teaches the first portion is a hub section (26) and the second portion is a blade section (28).
	Regarding claim 10, Bitsch teaches the spring element comprises a first portion (see annotated Fig 14 below) and a second portion (see annotated Fig 14 below) wherein an angle (Fig 4) between the first spring portion and the second spring portion is between 100 deg and 170 deg (Fig 14).
                      
    PNG
    media_image1.png
    336
    378
    media_image1.png
    Greyscale

	Regarding claim 11, Bitsch teaches the spring element comprises a connecting portion (see annotated Fig 14 above) which is arranged between the first spring portion 
	Regarding claim 12, Bitsch teaches a method for assembling a wind turbine (1), comprising the steps:
providing a first portion (26), a second portion (28), and a spring element (94) which is connected to the first portion (Fig 14) and which protrudes therefrom (Fig 14),
guiding the second portion towards the first portion by the spring element ([0095-96]), wherein guiding the second portion towards the first portion includes movement in a fitting direction (Fig 14, the shape of 94 and its purpose indicate that it is designed to deform while helping align the rotor blades to the hub), wherein the spring element is deformed perpendicular to the fitting direction (Fig 14, the shape of elements 94 and their location on the interior of where the blades are attached show that they are intended to be deformed while helping align the blades with the hub), while guiding the second portion towards the first portion (Fig 14, [0097], the guide portion can deform while guiding the alignment of the first and second portions), and
connecting the second portion to the first portion (Fig 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bitsch in view of Moestrup (US 2014/0237932).
Regarding claim 2, Bitsch does not explicitly set forth the spring element protrudes at least 0.5m from the first portion.
Moestrup teaches the spring element protrudes at least 0.5m from the first portion ([0036]), to help catch and engage the other portion ([0036]).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Bitsch with the teachings of Moestrup to have the spring element protrudes at least 0.5m from the first portion, to help catch and engage the other portion.
Regarding claim 13, Bitsch does not explicitly set forth the metal is steel or aluminum ([0029]), due to its high strength capacity ([0029]).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Bitsch with the teachings of Moestrup to have the metal is steel or aluminum, due to its high strength capacity.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bitsch in view of Minadeo (US 2016/0123306).
Bitsch does not explicitly set forth the stiff guiding elements protrude less than 0.5m from the first portion or the second portion.
Minadeo teaches that that it is known to vary the length of the bolts (the equivalent to the stiff guiding elements) that protrude from the first portion in order to evenly distribute the loads around the connection ([0036]).
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the stiff guiding element lengths taught by Bitsch because the length was recognized as a result-effective variable achieving a particular level of load distribution as taught by Minadeo and it would have been a matter of routine experimentation to determine the optimum or workable ranges of the length to achieve a desired level of load distribution.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bitsch in view of Diaz De Corcuera (US 2012/0032125).
Bitsch does not explicitly set forth the plastic material is rubber.
Diaz De Corcuera teaches the plastic material is rubber ([0088]), to reduce the risk of damage to the parts during assembly ([0088]).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Bitsch with the teachings of Diaz De Corcuera to have the plastic material is rubber, to reduce the risk of damage to the parts during assembly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nielsen (US 2019/0170125) teaches a wind turbine tower installation system using guides.  Christensen (US 10704535) teaches a wind turbine tower installation system using aligning parts.  Ollgaard (US 9518563) teaches a device for aligning tower sections.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON FOUNTAIN/Examiner, Art Unit 3745